DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6-9, 15-17, and 19-28 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as Applicant incorporated/substantially incorporated previously indicated as allowable subject matter into the independent claims, the prior art of record fails to disclose a method of defining a seal in a valve assembly having the details, as set forth in claims that include elements/steps such as disposing sealing elements of a valve stem packing in a cavity defined around a valve stem and a valve body, the valve stem coupled to a valve element configured to alter fluid flow through the valve body; positioning a first end element of the valve stem packing comprising an inner element and an outer element in the cavity adjacent to a first axial end of the sealing elements, the positioning comprising: positioning the inner element proximate to the valve stem, the inner element extending continuously between the valve stem and the valve body; and positioning the outer element at the first axial end of the sealing elements and at a location radially spaced and separated from the valve stem; positioning a second end element of the valve stem packing comprising an inner element and an outer element in the cavity adjacent to a second axial end of the sealing elements opposing the first axial end, the positioning comprising: positioning the inner element proximate to the valve stem; and positioning the outer element at the second axial end of the sealing elements and at a location radially spaced and separated from the valve stem; abutting a first sealing element of the sealing elements with both the inner element and the outer element of the first end element in the cavity; abutting a second sealing element of the sealing elements with both the another inner element and the another outer element of the another end element in the cavity; and at least partially retaining the sealing elements with at least one of the first end element or the second end element.  Relevant references, such as Newlands et al. (US 2014/0084199) disclose a method of defining (as seen in Figs. 1, etc. the seal is disclosed as being defined) a seal (as seen in Figs. 1-3) in a valve assembly (as seen in Fig. 1 and described in the abstract, etc.), the method comprising: disposing (as seen in Figs. 1-3 they are disposed) sealing elements (e.g. two elements among 9 and 16) of a valve stem packing (i.e. the assembly seen in Figs. 2-3) in a cavity (the cavity containing 9, 19, 20, etc. as seen in Figs. 2-3) defined around a valve stem (5) and a valve body (6), the valve stem coupled to a valve element (2) configured to alter fluid flow through the valve body (as disclosed in paragraph [0017]); positioning (as seen in Figs, 1-3 they are positioned) a first end element (either 17 with adjacent 18) of the valve stem packing (as seen in Figs. 2-3) comprising an inner element (either 17 or 18 as each has portions that are inner with respect to the other, and/or axially inner 17 or axially inner 18) and an outer element (either 17 or 18 as each has portions that are outer with respect to the other, and/or axially outer 17 or axially outer 18) in the cavity adjacent to a first axial end of the sealing elements (as seen in Figs. 2-3 either interpretation of such is adjacent to an axial end of the sealing elements of 9/16, and which is an axial end), the positioning comprising: positioning (as seen in Figs. 1-3 they are positioned) the inner element proximate to the valve stem (as seen in Figs. 2-3), the inner element extending continuously between the valve stem and the valve body (as seen in Figs. 2-3 as the inner element (either interpretation) is located between the valve stem and body, is continuous, and extends therebetween. Examiner notes that a more specific interpretation would likely necessitate a 112(a) and/or drawing objection as the specification appears to disclose a gap between such portions); and positioning (as seen in Figs. 1-3 they are positioned) the outer element at the first axial end of the sealing elements (as seen in Figs. 2-3) and at a location radially spaced and separated from the valve stem (as seen in Fig. 3 as there is a radial gap between such and the valve stem); positioning a second end element (i.e. the other 17 with adjacent 18) of the valve stem packing (as seen in Figs. 2-3) comprising an inner element (either 17 or 18 as each has portions that are inner with respect to the other, and/or axially inner 17 or axially inner 18) and an outer element (either 17 or 18 as each has portions that are outer with respect to the other, and/or axially outer 17 or axially outer 18) in the cavity adjacent to a first axial end of the sealing elements (as seen in Figs. 2-3 either interpretation of such is adjacent to an axial end of the sealing elements of 9/16, and which is an axial end), the positioning comprising: positioning (as seen in Figs. 1-3 they are positioned) the inner element proximate to the valve stem (as seen in Figs. 2-3); and positioning the outer element at the second axial end of the sealing elements (as seen in Figs. 2-3) and at a location radially spaced and separated from the valve stem (as seen in Fig. 3 as there is a radial gap between such and the valve stem); and at least partially retaining the sealing elements within the cavity with the end element (as seen in Figs. 2-3 as the sealing elements are situated therebetween and as 17 and 18 are disclosed as doing such in paragraphs [0008], etc.), but fail to disclose at least abutting a first sealing element of the sealing elements with both the inner element and the outer element of the first end element in the cavity; abutting a second sealing element of the sealing elements with both the another inner element and the another outer element of the another end element in the cavity.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675